Exhibit 10.3
image04.jpg [image04.jpg]


                 
        
BROADRIDGE FINANCIAL SOLUTIONS, INC.
2018 OMNIBUS AWARD PLAN
RESTRICTED STOCK UNIT GRANT AWARD AGREEMENT
FOR U.S. CORPORATE OFFICERS (Performance Based)
On [GRANT DATE], BROADRIDGE FINANCIAL SOLUTIONS, INC. (“Broadridge” or the
“Company”) granted to [FULL NAME] (the “Participant”) pursuant to the Broadridge
2018 Omnibus Award Plan, (the “Plan”), an Award of Restricted Stock Units
(“Units”) of the Company, by action of the Compensation Committee of the Board
of Directors of the Company, subject to the terms and conditions of this
Restricted Stock Unit Grant Award Agreement (the “Award Agreement”). Capitalized
terms in this Award Agreement that are not otherwise defined shall have the same
meaning as set forth in the Plan.


1.Date of Grant. The Date of Grant of the Award is [GRANT DATE].


2.Number of Units. The target number of Units granted (“Target”) is [NUMBER OF
UNITS]. The number of Units granted is equal to the number shown on the
Participant’s Online Grant Acceptance page which is accessed through the Morgan
Stanley StockPlan Connect website.


3.Performance Period. The Performance Period shall commence on [_________] and
shall end on [________________].


4.Vesting. Subject to the terms and conditions herein, the Units herein granted
shall vest as follows, provided (except as specifically provided below) that the
Performance Goals set forth below are achieved and the Participant is
continuously employed by the Company or any of its Affiliates through the
applicable vesting date:


(a)Except as otherwise set forth in Section 4(b), (c), (d), (e) or (f) below,
the Units shall vest in full on [_____] at the percentage of Target calculated
as set forth in Section 4(h) below, as determined by the Compensation Committee.


(b)The Units shall vest in full, at 100% of Target, irrespective of achievement
of the Performance Goals, upon the Participant experiencing a Termination of
Employment during the Performance Period due to his or her death or Disability.
For purposes of this Award Agreement, “Disability” shall mean qualification for
long-term disability benefits under the long-term disability plan or policy, as
it may be amended from time to time, of the Company or, if different, the
Affiliate which employs the Participant (the "Employer"), regardless of whether
the Participant is covered by such policy. If the Company or the Employer does
not have a long-term disability policy, “Disability” means that a Participant is
unable to carry out the responsibilities and functions of the position held by
the Participant by reason of any medically determined physical or mental
impairment for a period of not less than one hundred and eighty (180)
consecutive days. A Participant shall not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Company in its discretion.


(c)The Units shall vest in full at the percentage of Target calculated as set
forth in Section 4(h) below, as determined by the Compensation Committee, upon
the Participant experiencing a Termination of Employment after the end of the
Performance Period due to his or her death or Disability.





--------------------------------------------------------------------------------



(d)If the Participant experiences a Termination of Employment due to his or her
Retirement (as defined below) which Termination of Employment is not also
covered by Section 4(f) below, the Units shall vest as follows:


(i) If the Retirement occurs after the end of the Performance Period, the Units
shall vest in full on [___________] at the percentage of Target calculated as
set forth in Section 4(h) below (or calculated as set forth in Section 4(f)
below, if Retirement occurs after a Change in Control).


(ii) If the Retirement occurs during the Performance Period, the Target shall be
prorated based on the portion of the Performance Period completed as of the date
of Termination of Employment, rounded to the nearest full fiscal quarter, and
the Units shall vest on [____________] at the percentage of the prorated Target
calculated as set forth in Section 4(h) below for the full Performance Period
(or calculated as set forth in Section 4(f) below, if Retirement occurs after a
Change in Control).


For purposes of this Award Agreement, “Retirement” is defined as:
(i) Termination of Employment for any reason other than Cause if the Participant
is age 65 and over, and (ii) involuntary Termination of Employment without Cause
that is not followed by an immediate re-hire by the Company or any of its
Affiliates if the Participant is age 60 and over. If the Participant incurs a
voluntary Termination of Employment between ages 60 and 64, he or she will not
be eligible for these retirement provisions.


For purposes of this Award Agreement, “Cause” shall mean: (1) the Participant is
convicted of, or pleads nolo contendere to, a felony; (2) willful misconduct by
the Participant resulting in material harm to the Company or any of its
Affiliates; (3) the Participant commits an act constituting fraud, embezzlement,
theft, or dishonesty against the Company or an Affiliate resulting in material
harm to the Company or any of its Affiliates; (4) continuing failure by the
Participant to perform his or her duties after written notice thereof from the
Company or an Affiliate; or (5) material breach by the Participant of any term
of any confidentiality, non-solicitation and/or non-competition agreements with
the Company or an Affiliate.


(e)If the Participant experiences a Termination of Employment due to the
termination of his or her employment without Cause that is not followed by an
immediate re-hire by the Company or any of its Affiliates, and not due to the
Participant’s Retirement or as described in Section 4(f) below, the Units shall
vest as follows; provided the Participant executes a Release and Restrictive
Covenant Agreement in a form as attached to the Officer Severance Plan, as
amended (the “Release”) within 50 days of the date of Termination of Employment.
If the Participant subsequently breaches any of the terms of the Release, the
Participant shall forfeit any unvested or vested Units that are outstanding at
the time the Participant is determined to have violated the terms of the
Release.


(i) If the Termination of Employment occurs after the end of the Performance
Period, so long as the Participant’s Severance Period (as defined below) ends on
or after [VEST DATE], the Units shall vest in full on [VEST DATE] at the
percentage of Target calculated as set forth in Section 4(h) below.


(ii) If the Termination of Employment occurs during the Performance Period, the
Target shall be prorated based on the portion of the Performance Period
completed as of the date of Termination, rounded to the nearest full fiscal
quarter, and, so long as the Participant’s Severance Period (as defined below)
ends on or after [VEST DATE], shall vest on [VEST DATE] at the percentage of the
prorated Target calculated as set forth in Section 4(h) below for the full
Performance Period.


For purposes of this Award Agreement, the Participant’s “Severance Period” shall
mean the period commencing with the Participant’s Termination of Employment and
ending eighteen months after his or her Termination of Employment.


2



--------------------------------------------------------------------------------



(f)If a Change in Control (as defined in the Plan) occurs during the first year
of the Performance Period, the Performance Goal will be treated as earned at
100% of Target and such Units will vest as otherwise set forth above; provided,
however, that if, within two years after the Change in Control, the Participant
experiences a Termination of Employment without Cause or by the Participant for
Good Reason that is not followed by an immediate re-hire by the Company or any
of its Affiliates, then the Units (at Target) will vest at the time of such
Termination of Employment.


If a Change in Control occurs during the second year of the Performance Period,
the Performance Goal will be calculated based on Company performance through the
last completed fiscal quarter prior to the Change in Control (by annualizing any
part year earnings, as determined by the Compensation Committee) and any such
earned Units will vest as otherwise set forth above; provided, however, that if,
within two years after the Change in Control, the Participant experiences a
Termination of Employment without Cause or by the Participant for Good Reason
that is not followed by an immediate re-hire by the Company or any of its
Affiliates, then any such earned Units will vest at the time of such Termination
of Employment.


If a Change in Control occurs following the end of the Performance Period and,
within two years after the Change in Control, the Participant experiences a
Termination of Employment without Cause or by the Participant for Good Reason
that is not followed by an immediate re-hire by the Company or any of its
Affiliates, then any Units earned for the Performance Period under Section 4(h)
below will vest at the time of such Termination of Employment.


For purposes hereof, “Good Reason” means the occurrence of any of the following
after a Change in Control without the Participant’s written consent: (i)
material diminution with respect to the Participant’s position, duties,
responsibilities, or authority as of the date immediately prior to the Change in
Control; (ii) a material reduction in the Participant’s aggregate compensation
and benefits; (iii) a failure of any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) of the Company to
assume in writing the obligations hereunder; or (iv) a change in the location of
the Participant’s primary worksite by more than fifty (50) miles from the
location immediately prior to the Change in Control. A termination for Good
Reason shall mean a termination by the Participant effected by written notice
given by the Participant to the Employer within 30 days after the occurrence of
the Good Reason event, unless the Employer shall, within 15 days after receiving
such notice, take such action as is necessary to fully remedy such Good Reason
event in which case the Good Reason event shall be deemed to have not occurred.


The Participant hereby acknowledges and agrees that this Section 4(f) shall
apply to the Units in lieu of Section 1.2 of the Company’s Change in Control
Severance Plan For Corporate Officers, and Section 1.2 of the Company’s Change
in Control Severance Plan For Corporate Officers shall have no application with
respect to the Units.


(g)Except as provided in Section 4(d) or 4(e) above, no Units shall vest on or
following the Participant’s Termination of Employment and any Units that are
unvested immediately following Termination of Employment will be forfeited.


(h)The Performance Goals are based on the following two-year average Broadridge
fully-diluted earnings per share targets:


[___________________]


(i)Fractional Units will be rounded down to the nearest whole number Unit.


5.Delivery of Stock. Subject to the terms and conditions herein, when the Units
vest, the Company shall issue and deliver, through an uncertificated book entry
or similar method pursuant to Section 15 herein, to the Participant a number of
shares of the Company’s common stock, par value $0.01 per share (“Stock”)
without restrictions equal to the aggregate number of vested Units credited to
the Participant. These shares will be registered in the name of the Participant
for such Stock and subject to applicable tax withholding.


6.Purchase Price. The full price for each of the shares issued upon vesting
pursuant to the Units granted herein shall be $0.00.


3



--------------------------------------------------------------------------------



7.No Stockholder Rights. The Participant will have no rights as a stockholder
with regard to the Units prior to vesting and will have no rights to dividends
or Dividend Equivalents with regard to the Units.


8.Non-Transferability. The Units herein granted are non-assignable and
non-transferable, other than by will or by the laws of descent and distribution,
and during the Participant’s lifetime shall be owned only by the Participant
unless and until the restrictions on the Units lapse. Notwithstanding the
foregoing, the Compensation Committee may, in its sole discretion, permit the
transfer of the Units to the extent such transfer is allowed under the Plan.


9.Adjustment. The Units shall be subject to adjustment to the extent provided in
Section 13 of the Plan.


10.Restrictive Covenants. The Units granted hereunder shall be immediately
forfeited and all rights hereunder shall be cancelled immediately unless (i) the
Participant had accepted and delivered to the Company in connection with
previous Unit grants a restrictive covenant substantially in the form enclosed
with this Award Agreement, or (ii) the Participant accepts and delivers the
restrictive covenant enclosed herewith within six months of the Date of Grant of
the Units set forth above and returns one to Broadridge Financial Solutions,
Inc., 5 Dakota Drive, Suite 300, Lake Success, New York 11042, United States of
America, Attention: Compensation Department. If the Company does not receive
confirmation of acceptance of the restrictive covenant within such six-month
period, this grant shall be canceled and forfeited in its entirety.


11.Plan Controls. This Award Agreement is subject to all the terms, conditions
and provisions of the Plan, including, without limitation, the amendment
provisions thereof, and to such rules, regulations and interpretations relating
to the Plan as may be adopted by the Compensation Committee and as may be in
effect from time to time. The Plan is incorporated herein by reference. By
accepting this Award Agreement, the Participant acknowledges having received or
otherwise having been given access to, and read a copy of the Plan and agrees to
comply with it, this Award Agreement and all applicable laws and regulations. If
and to the extent that this Award Agreement conflicts or is inconsistent with
the terms, conditions and provisions of the Plan, the Plan shall control, and
this Award Agreement shall be deemed to be modified accordingly. Subject to
Section 10 above and Section 18 below, this Award Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.


12.No Guarantee of Employment. This Award Agreement is not an agreement of
employment or other service. This grant of the Units does not guarantee that the
Employer will employ the Participant for any specific time period, nor does it
modify in any respect the Employer’s right to terminate or modify the
Participant’s employment or compensation at any time.


13.Withholding. Upon vesting of the Units, a number of shares of Stock issuable
under this Award Agreement, valued as of the date of the applicable tax
withholding obligation, shall be automatically withheld from the shares of Stock
otherwise deliverable to the Participant in an amount equal to the applicable
withholding amount. Notwithstanding the foregoing, if such withholding method is
not permissible under applicable laws or subject to adverse accounting
consequences, pursuant to such procedures as the Compensation Committee may
establish from time to time, the Company may withhold, or shall require payment
by or on behalf of the Participant of, the applicable tax withholding amount by
any other method the Compensation Committee deems acceptable and in accordance
with the Plan.


14.Data Privacy


4



--------------------------------------------------------------------------------



(i)Data Collection and Usage. The Company and the Employer collects, processes
and uses certain personal information about the Participant, and persons closely
associated with the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Units or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the legitimate purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is the Participant’s consent. Where
required under applicable law, Data may also be disclosed to certain securities
or other regulatory authorities where the Company’s securities are listed or
traded or regulatory filings are made.
(ii)Stock Plan Administration Service Providers. The Company transfers Data to
Morgan Stanley Smith Barney LLC, an independent service provider, which is
assisting the Company with the implementation, administration and management of
the Plan. In the future, the Company may select a different service provider and
share Data with such other provider serving in a similar manner. The Participant
may be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition to the ability to
participate in the Plan.
(iii)International Data Transfers. The Company and its service providers are
based in the United States. The Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. For example,
the European Commission has issued a limited adequacy finding with respect to
the United States that applies only to the extent companies register for the
EU-U.S. Privacy Shield program, which is open to companies subject to Federal
Trade Commission jurisdiction and in which the Company currently does not
participate with respect to employee data. The Company’s legal basis, where
required, for the transfer of Data is the Participant’s consent.
(iv)Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax, exchange control, labor and securities laws.
(v)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
salary from or employment and career with the Employer will not be affected; the
only consequence of refusing or withdrawing the Participant’s consent is that
the Company would not be able to grant this Award or other awards to the
Participant or administer or maintain such awards.
(vi)Declaration of Consent. By accepting the Units and indicating consent via
the Company’s online acceptance procedure, the Participant is declaring that he
or she agrees with the data processing practices described herein and consents
to the collection, processing and use of Data by the Company and the transfer of
Data to the recipients mentioned above, including recipients located in
countries which do not adduce an adequate level of protection from a European
(or other non-U.S.) data protection law perspective, for the purposes described
above.
(vii)Alternative Basis for Data Processing and Transfer. The Participant
understands that the Company may rely on a different legal basis for the
processing or transfer of Data in the future and/or request that the Participant
provide another data privacy consent form. If applicable and upon request of the
Company, the Participant agrees to provide an executed acknowledgement or data
privacy consent form to the Employer or the Company (or any other
acknowledgements, agreements or consents that may be required by the Employer or
the Company) that the Company and/or the Employer may deem necessary to obtain
under the data privacy laws in the Participant’s country, either now or in the
future. The Participant understands that he or she will not be able to
participate in the Plan if he or she fails to execute any such acknowledgement,
agreement or consent requested by the Company and/or the Employer.
15.Uncertificated Book Entry. Notwithstanding anything else herein, to the
extent permitted under applicable federal, state or local law, the Company may
issue the shares of Stock pursuant to the Units in the form of uncertificated
shares. Such uncertificated shares of Stock shall be credited to a book entry
account maintained by the Company (or its designee) on behalf of the
Participant.


5



--------------------------------------------------------------------------------



16.Section 409A. Although the Company does not guarantee to the Participant any
particular tax treatment relating to the Units, the Units provided hereunder are
intended to comply with the applicable requirements of Section 409A of the Code,
to the extent subject thereto, and shall be limited, construed and interpreted
in accordance with such intent. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalties that may be imposed on the
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code. To the extent the Units constitute deferred
compensation subject to the requirements of Section 409A of the Code, and to the
extent the Units are vested on the Participant’s Termination of Employment in
accordance with Section 4(b), (c), (d), (e) or (f) above, if on the date of the
Participant’s “separation from service” within the meaning of Section
409A(a)(2)(A)(i) of the Code, the Participant is deemed to be a “specified
employee” within the meaning of Section 409A(a)(2)(B) of the Code, the delivery
of the shares of Stock subject to the Units shall, to the extent required to be
delayed pursuant to Section 409A(a)(2)(B) of the Code, be made on the date that
is six months following such date or, if earlier, the date of the Participant’s
death. Notwithstanding any provision of this Award Agreement to the contrary,
for purposes of any provision of this Award Agreement providing for distribution
of shares of Stock upon a Termination of Employment that is considered deferred
compensation under Section 409A, references to the Participant’s Termination of
Employment (and corollary terms) with the Company shall be construed to refer to
the Participant’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company.


17.Governing Law; Amendment; Venue. It is understood and agreed that these Units
have been granted pursuant to the Plan which shall be governed by, and construed
in accordance with, the laws of the State of Delaware. The Compensation
Committee may amend, suspend or terminate this Award Agreement subject to and in
accordance with the terms of the Plan. For purposes of litigating any dispute
concerning the grant of the Units or the Award Agreement, the Participant and
the Company agree and consent to the exclusive jurisdiction of the State of New
York, and agree that such litigation shall be conducted exclusively in the
courts of Nassau County, New York, or the federal courts for the United States
for the Eastern District of New York, where this grant is made and/or to be
performed.


18.Clawback. To the extent that the vesting of any Units was based on the
achievement of financial results that were subsequently restated due to material
noncompliance with financial reporting requirements by the Company or an
Affiliate and a reduced portion of the Units would have vested based upon the
restated financial results, the Participant will forfeit and return to the
Company the portion of the Units or number of shares of Stock received in excess
of the number of Units that would have vested based on the restated financial
results (or if the Participant has disposed of such shares of Stock received
pursuant to the Units, the Participant will return cash to the Company in an
amount equal to the value of such number of excess shares of Stock on the date
of disposition). As a condition to the grant of these Units, the Participant
agrees that he or she will be subject to, and comply with the terms of, the
Company's Clawback Policy as in effect from time to time as it applies to any
compensation, including equity awards, bonus and other incentive awards.


19.Severability. Whenever feasible, each provision of this Award Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Award Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Award Agreement.


20.Successors and Assigns. Except as otherwise provided herein, this Award
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns and heirs and legal representatives of the parties hereto
whether so expressed or not.


21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Units
and on any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.


6



--------------------------------------------------------------------------------



22.Compliance with Laws and Regulations. Notwithstanding any other provisions of
the Plan or this Award Agreement, unless there is an available exemption from
any registration, qualification or other legal requirement applicable to the
shares of Stock, the Participant understands that the Company will not be
obligated to issue any shares of Stock pursuant the Units if the issuance of
such shares of Stock shall constitute a violation by the Participant or the
Company of any provision of law or regulation of any governmental authority.
Further, the Company may amend, suspend or terminate the Plan and the Award
Agreement subject to and in accordance with the terms of the Plan, including but
not limited to, the unilateral authority to amend the Plan and the Award
Agreement without the Participant's consent to the extent necessary to comply
with securities or other laws applicable to the Units or the issuance of shares
of Stock. Any determination by the Company in this regard shall be final,
binding and conclusive.


23.Waivers. The Participant acknowledges that a waiver by the Company of breach
of any provision of the Award Agreement shall not operate or be construed as a
waiver of any other provision of the Award Agreement, or of any subsequent
breach by the Participant or any other Participant.


24.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


25.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the broker’s country, or the country in
which the shares of Stock are listed, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to directly or indirectly, accept, acquire, sell, or attempt to sell or
otherwise dispose of shares of Stock, rights to shares of Stock (e.g., Units),
or rights linked to the value of shares of Stock during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws and/or regulations in the applicable jurisdictions or the
Participant’s country). Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders the Participant places before possessing
the insider information to any third party, including fellow employees (other
than on a “need to know” basis) and (ii) “tipping” third parties or causing them
to otherwise buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Participant is advised to speak to his or her personal
advisor on this matter.




               By: _______________________________________
               Adam D. Amsterdam
               Corporate Vice President/General Counsel


Date: [GRANT DATE]






7



--------------------------------------------------------------------------------



image13.jpg [image13.jpg]
[DATE]


Restrictive Covenant


        In my position(s) with Broadridge Financial Solutions, Inc., its
subsidiaries and affiliates (collectively “Broadridge”), I participate in policy
decisions and have access to Broadridge's confidential information and trade
secrets. I enjoy substantial compensation and benefits from Broadridge and am
participating substantially in its 2018 Omnibus Award Plan. Since it is in
Broadridge’s best interests that all employees in executive positions execute
restrictive covenants (this “Agreement”), I agree as follows:


1.During the period that I am a Broadridge employee and ending [ ] after the
date I cease to be a Broadridge employee for any reason whatsoever (the
“Non-Competition Period”), I will not, provided that I have been a Broadridge
employee for at least six months, directly or indirectly, become or be
interested in, employed by, or associated with in any capacity, any person,
corporation, partnership or other entity whatsoever (a “Person”) engaged in any
aspect of Broadridge’s businesses or businesses Broadridge has formal plans to
enter on the date I cease to be a Broadridge employee (the “Termination Date”),
in a capacity which is the same or similar to any capacity in which I was
involved during the last two years of my employment by Broadridge. The
restrictions set forth in this paragraph 1 shall apply only to Broadridge
businesses existing at the time my employment terminates and businesses that
Broadridge has formal plans to enter with which I was involved. After the
Termination Date, however, nothing shall prevent me from owning, as an inactive
investor, securities of any competitor of Broadridge which is listed on a
national securities exchange. Furthermore, after the Termination Date, I may
become employed in a separate, autonomous division of a corporation provided
such division is not a competitor of Broadridge.


2.During and after my employment by Broadridge, I will not use, or disclose to
any Person any confidential information, trade secrets and proprietary
information of Broadridge, its vendors, licensors, marketing partners or
clients, learned by me during my employment and/or any of the names and
addresses of clients of Broadridge. I acknowledge that I am prohibited from
taking any confidential, proprietary or other materials or property of
Broadridge with me upon termination of my employment. Upon termination of my
employment, I shall return all Broadridge materials (including, without
limitation, all memoranda and notes containing the names, addresses and/or needs
of Broadridge clients and bona fide prospective clients) in my possession or
over which I exercise control, regardless of whether such materials were
prepared by Broadridge, me or a third party.


3.During the Non-Competition Period, I shall not, on my behalf or on behalf of
any other Person, directly or indirectly, solicit, contact, call upon,
communicate with or attempt to communicate with any Person which was a client or
a bona fide prospective client of Broadridge before the Termination Date to
sell, license or lease any software or service competitive or potentially
competitive with any software or services sold, licensed, leased, provided or
under development by Broadridge during the two-year period prior to the
Termination Date, provided that the restrictions set forth in this paragraph 3
shall only apply to clients or bona fide prospective clients of businesses of
Broadridge with which I was involved.


4.During the Non-Competition Period, I will not, directly or indirectly, hire,
contract with, solicit, or encourage to leave Broadridge’s employ any Broadridge
employee, and I will not hire or contract with any former Broadridge employee
within one year after the date such person ceases to be a Broadridge employee.


8



--------------------------------------------------------------------------------



5.During my employment by Broadridge, I shall not accept any position (unless
such position is to commence after my employment ceases), compensation,
reimbursement or funds, or their equivalent, from any Person engaged in any
business in which Broadridge is engaged.


6.A violation of the foregoing covenants not to compete, not to disclose, not to
solicit and not to hire will cause irreparable injury to Broadridge. Broadridge
shall be entitled, in addition to any other rights and remedies it may have at
law or in equity, to an injunction enjoining and restraining me from performing,
and continuing in the performance of, any such violation.


7. I understand and acknowledge that Broadridge shall have the sole and
exclusive rights to anything relating to its actual or prospective business
which I conceive or work on, either in whole or in part, while employed by
Broadridge and that all such work product may be the property of Broadridge as
“works for hire” under federal copyright law and may also constitute Broadridge
confidential and proprietary information. Accordingly, I:


(a)will promptly and fully disclose all such items to Broadridge and will not
disclose such items to any other person or entity without Broadridge’s prior
consent;
(b)will maintain on Broadridge’s behalf and surrender to Broadridge upon
termination of my employment appropriate written records regarding all such
items;
(c)will, but without personal expense, fully cooperate with Broadridge, execute
all papers and perform all acts requested by Broadridge to establish, confirm or
protect its exclusive rights in such items or to enable it to transfer legal
title to such items, together with any patents that may be issued;
(d)will, but without personal expense, provide such information and true
testimony as Broadridge may request regarding such items including, without
limitation, items which I neither conceived nor worked on but regarding which I
have knowledge because of my employment with Broadridge;
(e)hereby assign to Broadridge, its successors and assigns, exclusive right,
title and interest in and to all such items, including any patents which have
been or may be issued; and
(f)state that only such items in which I personally hold or claim an interest
and which are
not subject to this Agreement are listed on the Ownership Schedule attached
hereto. The absence of an Ownership Schedule means that no such items exist.


8.  I understand that nothing in this Agreement shall prohibit or restrict me,
without notice to or authorization from Broadridge, from:  (a) initiating
communications with the U.S. Securities and Exchange Commission (“SEC”) or any
other administrative or regulatory (including self-regulatory) agency or
authority (“Agencies”) about Broadridge that relate to possible violation of any
laws or regulations; or (b) providing to the SEC or other Agencies, voluntarily
or otherwise, confidential information about Broadridge that relates to possible
violation of any laws or regulations. I further understand that nothing in this
Agreement limits or restricts my ability to receive a payment pursuant to any
whistleblower incentive award program administered by the SEC or other Agencies.


9.  I acknowledge that I have been hereby notified in accordance with the Defend
Trade Secrets Act of 2016 that I will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding. I have been further notified that if I file a lawsuit for
retaliation for reporting a suspected violation of law, I may disclose
Broadridge's trade secrets to my attorney and use the trade secret information
in the court proceeding if I: (a) file any document containing the trade secret
under seal; and (b) do not disclose the trade secret, except pursuant to court
order.


9



--------------------------------------------------------------------------------



1.My obligations under this Agreement shall be binding upon me regardless of
which office(s) of Broadridge I am employed at or position(s) I hold and shall
inure to the benefit of any successors or assigns of Broadridge. This Agreement
supplements and does not supersede any prior agreement(s) on the subject matter
addressed herein.


2. If any provision of this Agreement is invalid or unenforceable, the balance
of this Agreement shall remain in effect. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York. I
acknowledge that the terms of this Agreement are reasonable and that I have had
a reasonable opportunity to consult with an attorney before agreeing to the
terms of this Agreement. For the avoidance of doubt, I agree that in the event
that any court of competent jurisdiction should hold that the duration, area or
other scope or other term of a restriction set forth in this Agreement is
unreasonable or unenforceable under circumstances now or hereafter existing, the
maximum duration, area and scope of restriction and other term reasonable under
the circumstances shall be substituted.


After reviewing this document close this window to continue the grant acceptance
process


10

